STATON, Judge,
dissenting.
I dissent. The issue presented for review has been waived. Too, the evidence clearly shows that the pattern of abusive and neglectful behavior is unlikely to be remedied.
P.C. presents for review a single issue: "Whether I.C. 31-6-5-4 violates substantive due process of law under the Fourteenth Amendment to the United States Constitution." The constitutional argument was not first addressed to the trial court; therefore, P.C. has waived the argument for appellate review. An appellant may not challenge the constitutionality of a statute for the first time on appeal. Salrin v. State (1981), Ind.App., 419 N.E.2d 1351, 1354; Meyer v. Anderson Banking Co. (1961), Ind., 177 N.E.2d 662, 665, reh. denied. The majority sua sponte frames and addresses an issue of insufficiency of the evidence to support the parental rights termination.
The majority then proceeds to reweigh the evidence. However, in reviewing a judgment terminating parental rights, this court is constrained to consider only the evidence and reasonable inferences which are most favorable to the judgment. Egly v. Blackford County DPW (1992), Ind., 592 N.E.2d 1232, 1235.
The evidence most favorable to the judgment discloses that P.C. struck T.C. repeatedly with a belt, causing welts on T.C.'s face and buttocks. P.C. indicated an ongoing potential for abusive behavior toward T.C. when she explained to a DPW caseworker that "at times T.C. reminded her of his father, who she hated, so at times she would hit T.C. and at times she would love T.C." Record, pp. 84-85. T.C.'s psychologist indicated that T.C.'s self-esteem was diminished because P.C. had difficulty accepting T.C.'s appearance and bi-racial heritage.
Moreover, P.C.'s pattern of behavior showed a lack of motivation to accomplish the goals necessary for reunification. P.C. maintained involvement in abusive personal relationships, was evicted from a shelter where she sought temporary housing and erratically attended counseling and parenting skills ses-gions. The service coordinator at Park Center testified that P.C.'s case was closed for lack of contact. A social worker with the "Stop Child Abuse Now" organization testified that visits to P.C.'s home were terminated because P.C. failed to appear for scheduled appointments.
Dr. Ina Carlson conducted an evaluation of P.C. and concluded that P.C. lacked appropriate skills to effectively parent T.C. She opined that the addition of a second child to P.C.'s family would result in additional stress and make it more difficult for P.C. to attain her parenting goals. The record discloses that, subsequent to Dr. Carlson's evaluation, P.C. gave birth to a third child.
After offering services to P.C. over a period of several years, the social workers who attempted to assist P.C. in developing her parenting skills unanimously opined that P.C. failed to make any significant progress. Clearly, the DPW established that P.C.'s pattern of abusive and neglectful behavior was unlikely to be remedied. Therefore, I dissent.